It is my great 
pleasure, Mr. President, to convey to you warm 
congratulations from the delegation of Mali on your 
election as President of the General Assembly at its sixty-
ninth session. The unanimous vote that you received on 
11 June is an honour for your country, Uganda, and is 
a source of legitimate pride for all of Africa. I assure 
you of our fullest support for success in your new 
position. At the same time, I wish to congratulate your 
predecessor, Ambassador John William Ashe, who so 
ably led the Assembly during his tenure as President at 
the sixty-eighth session. I should also like to pay tribute 
to Secretary-General Ban Ki-moon for his tireless 
commitment to resolving the crisis in Mali and for the 
laudable efforts he continues to make to promote peace, 
security and development throughout the world.

Mr. President, you have established a useful 
agenda and opted for continuity in selecting the central 
theme of the sixty-ninth session, “Delivering on and 
implementing a transformative post-2015 development 
agenda”. I commend your choice. Indeed, since the 
United Nations Conference on Sustainable Development 
in 2012, our Organization has been engaged in various 
intergovernmental processes to implement the slogan 
“The future we want.”

In Rio de Janeiro, States Members of the United 
Nations took up the challenge to provide a better 
world for current and future generations. To deliver 
on that undertaking, we will require noble, ambitious, 
legitimate and strong leadership, strong political will, 
constant determination and insight so as to ensure a 
balanced integration of the three essential pillars of 
sustainable development, namely, social, economic and 
environmental. What we have heard over the past few 
days leads us to believe that it is feasible.

However, as we prepare to embark on the design 
phase of the transformative post-2015 programme, we 
must first complete a vital task. My delegation wishes 
to emphasize the need to ensure the full implementation 
of the substantial prior commitments we undertook. 
Accordingly, we want to make a heartfelt plea in favour 
of expediting the implementation of the Millennium 
Development Goals (MDGs). In sum, I would reiterate 
that Mali subscribes to the core theme of this session, 
which is relevant, thanks to its inclusive, universal, 
ambitious and transformative aspects. The theme 
not only includes all the essential components of the 
outstanding MDGs, but it also focuses on the sustainable 
development goals (SDGs), which will be based on a 
transparent intergovernmental process.

Like other delegations, African and non-African 
alike, that have spoken before me, I remain convinced 
that the eradication of poverty by 2030 should be a 
priority target of commitments relating to the post-2015 
development agenda that we are to adopt. Fortunately, 
the contribution of Africa to the current process is 
already formalized in the Common African Position on 
Post-2015 Development, adopted at the African Union 
Summit in Malabo in June. That joint position makes 
social, economic and environmental sustainability the 
keystone of our continent’s development policy.

But the policy is also built on essential pillars, such 
as the transformation of economic structures, inclusive 
growth, science, technology, innovation, human-centred 
development, environmental sustainability, and natural 
resource and natural disaster risk management, as well 
as peace and security. Naturally, we strongly support 
the African position, the relevance and rightness of 
which goes without saying. I also urge the international 
community to diligently review the Common African 
Position. The concerns of the continent listed in that 
position statement were identified through a process 
conducted with care and precision.


As we approach the 2015 deadline, Africa is again 
faced with a terrible epidemic of the Ebola virus, 
which has run rampant, this time in Guinea, Sierra 
Leone, Liberia and other countries of West Africa. The 
rapid onset and the scale of that new challenge have 
sorely tested all the public-health systems already in 
place. The individual capacities of our States, which 
are fragile and in the process of being strengthened, 
will not be sufficient to cope with the crisis. We must 
pool our resources and redouble our efforts. We must 
attack the new epicentres. Today more than ever, it is 
important to adopt a common strategy to deal with this 
epidemic, which brings grief to numerous homes every 
day.

I want to express our appreciation to Secretary-
General Ban Ki-moon for his efforts, and, in these 
times of hardship, to assure our brother countries 
of our support and active solidarity. I also wish to 
commend and thank various nations, including France, 
the United States of America, China and Cuba, which 
immediately responded with short-, medium- and long-
term assistance, provided swiftly and in a balanced 
manner. The pledges made have laid a foundation that 
will be instrumental, if not in completely overcoming 
the challenge immediately, at least in mitigating the 
panic that has begun to spread in the affected countries.

A year ago from this rostrum (see A/68/PV.15), 
I announced that my country, Mali, had rejoined the 
community of free and democratic nations, with the 
firm determination to write a new page in its history. 
I also announced the commencement of the dialogue 
process for peace and national reconciliation, which 
we initiated in accordance with relevant Security 
Council resolutions and the Ouagadougou Preliminary 
Agreement, signed on 18 June 2013, between the 
Government and armed groups in northern Mali.

Since that date, there have been significant 
developments of a political and security nature 
relating to the restoration of the authority of the State, 
the protection of human rights, the development of 
humanitarian action, the execution of the mandate 
of the United Nations Multidimensional Integrated 
Stabilization Mission in Mali (MINUSMA), and the 
coordination of development activities and partnership 
with the international community. In that context, the 
Government of Mali has undertaken a wide range of 
actions, covering decentralization — that is to say, an 
even more radical devolution of powers previously held 
by the central Government — the promotion of national 
reconciliation and peaceful coexistence, development 
effectiveness in northern Mali, good governance and 
combating corruption and impunity.

The momentum was strengthened by the 
Government’s organization of a series of meetings and 
opportunities for dialogue, including the Open Forum 
on Decentralization and the National Conference 
on Northern Mali. Those meetings enabled all the 
national stakeholders to come together, in an inclusive 
and participatory manner, and to identify structural 
weaknesses in our political and institutional systems, 
as well as to lay the foundations for new democratic 
governance. That will take into account the profound 
realities of our society, such as its ethnic and cultural 
diversity and the strengths that have enabled the 
people of Mali to ensure and maintain, throughout 
the centuries and despite all the vagaries of nature 
and recurring political uncertainties, their social 
cohesion, customary resilience and basic aspiration to 
a continuous improvement of their economic and social 
conditions.

Today, in Algiers, with the support of the 
international community, Algeria is facilitating 
a process that weaves the threads of an inclusive 
inter-Malian dialogue into a comprehensive and 
permanent peace. We thank Algeria for all its efforts 
to help Mali. We hope that peace will be sustainable 
and lasting and thus respond to the deepest aspirations 
of our people. A first round of talks, held in Algiers 
from 16 to 24 July, has led to the joint signing of a road 
map on the basis of consensus and a declaration of 
cessation of hostilities in the northern regions of Mali. 
The Government and the armed groups in northern 
Mali have since then continued their discussions on 
what is called the second phase. Those discussions 
should lead to deeper negotiations on a common vision 
for the future, to gradually provide lasting solutions to 
all the points of disagreement and start the final phase, 
before ending with a peace agreement that will finally 
be reached by the Malians themselves.

I would like to once again thank the African Union, 
the Economic Community of West African States, the 
United Nations, the European Union, the Organization 
of Islamic Cooperation, Algeria, Burkina Faso, 
Mauritania, the Niger, Nigeria, France, Switzerland 
and others, which I will not name but which deserve to 
be thanked for their tireless efforts for peace in Mali.

There are also other challenges to which we, as the 
international community, must collectively respond, 

especially in the Sahel region, which includes Mali. 
The terrorist attacks carried out in Libya, Nigeria, 
Kenya, Uganda, Tunisia and the Middle East, although 
geographically spread out, in fact represent the same 
serious threat to international peace and security. Here 
I would like to pay a special tribute to the memory of 
the French hostage, Hervé Gourdel, who was recently 
murdered in such a cowardly and brutal manner in 
Algeria. The very same day, that same barbarity was 
illustrated in Mali, with the discovery of a decapitated 
head hung up in a village marketplace. It belonged to a 
former Malian soldier whose only crime was loyalty to 
Mali and its Government.

We condemn terrorism, particularly when it is 
carried out under the banner of religion. Islam has 
been present in Mali since the eleventh century, and 
it has been a tolerant and moderate Islam that is based 
on humanism, the acceptance of others and the right to 
differences. That has nothing to do with the Islam we 
are seeing today.

We reiterate our profound gratitude to all those 
who have worked for a return to peace and stability 
in our country. On behalf of the grateful nation of 
Mali, we honour the memory of all the brave soldiers 
and civilians, from Mali and other friendly countries, 
who have sacrificed their lives fighting against 
obscurantism, terrorism and violent extremism.

The 2012 political and security crises in Mali 
highlighted the complex and multiple challenges 
facing all countries of the Sahel in terms of security, 
governance, the protection of human rights and 
development. Those challenges require concerted and 
diligent efforts by the international community. They 
should be met with a comprehensive approach and 
targeted mechanisms. In that regard, I welcome the 
adoption of the United Nations integrated strategy for 
the Sahel, which offers a comprehensive and coherent 
approach to finding lasting solutions to the threats and 
challenges that beset the Sahel.

The first ministerial meeting to establish a platform 
for coordinating the United Nations integrated strategy 
for the Sahel, held in Bamako on 5 November 2013, is 
part of that approach. After the meeting, the Ministers 
for Foreign Affairs charged with coordinating the Sahel 
countries agreed to hold meetings every six months with 
a rotating chairmanship, which has been entrusted, for 
the first two years, to my country, Mali. The second 
meeting, also held in Bamako, on 16 May 2014, resulted 
in the adoption of the Malian chair’s road map, which 
focused in particular on coordinating the efforts of 
partners and the national and regional ownership of the 
various initiatives and strategies for the Sahel.

As a final note on this subject, I thank the bilateral 
and multilateral partners and the financial institutions 
committed to supporting the implementation of the 
targeted projects and programmes within the United 
Nations integrated strategy for the Sahel. We also thank 
the Special Envoy of the Secretary-General for the 
Sahel, Ms. Hiroute Guebre Selassie, and Mr. Romano 
Prodi for his efforts to reconcile the various points of 
view and to support Mali at the international level.

Mali remains firmly committed to the ideals of 
peace and stability, both within and outside its borders. 
I therefore welcome the progress achieved in terms 
of reconstruction and national reconciliation in the 
brotherly country of Guinea-Bissau. The successful 
holding of presidential and parliamentary elections 
bolsters the restoration of constitutional order in that 
brotherly country.

Regarding the Central African Republic, Mali is 
deeply concerned about the deteriorating humanitarian 
situation there, and expresses its support for the United 
Nations Multidimensional Integrated Stabilization 
Mission in the Central African Republic. We hope 
its rapid deployment will put an end to the escalating 
violence and thus protect civilian populations in that 
brotherly country.

With respect to the Middle East, we are following 
with great concern the developments in Syria, Lebanon 
and Iraq, where the offensives of the terrorist group 
called the Islamic State in Iraq and the Levant threaten 
the sovereignty of that country and the stability of the 
entire region. To the Palestinian people, we express 
our solidarity in action and continue to work for 
the implementation of the relevant United Nations 
resolutions.

Mali remains firmly committed to the fight against 
the proliferation of small arms and light weapons and 
the eradication of the illicit trade in such weapons. To 
be effective, that fight must be make use of the relevant 
synergies. The consultation and cooperation framework 
at the regional and international levels offers such 
an opportunity. Similarly, the Government of Mali 
deplores the erosion of multilateralism in the area of 
disarmament, in particular the prolonged paralysis 
in the United Nations Disarmament Commission. 
However, we welcome the adoption by the General 

Assembly, on 2 April 2013, of the Arms Trade Treaty 
(resolution 67/234), as it represents true progress in that 
area.

We note that the intergovernmental negotiations on 
the reform of the Security Council have been ongoing 
for two decades already. The main issues seem to 
be the categories of membership, the question of the 
veto, regional representation, enlargement of the 
membership, the Council’s working methods and its 
relations with the General Assembly. It seems to us that 
all Member States are now convinced of the need for 
a reform of the institutional framework of the United 
Nations in order to strengthen its legitimacy and ensure 
its effectiveness.

However, no significant progress has been made 
in the specific case of the Security Council, despite 
repeated calls from this same rostrum and multiple 
meetings on the issue. Africa, despite the fact that it 
represents 53 of the 193 States Members of the United 
Nations today, remains the only continent that does 
not have a permanent seat on the Security Council.
This situation is at odds with the values of equality and 
justice that are the ideals espoused by our Organization.

Africa came up with and submitted a Common 
Position that was agreed on at Ezulwini, reaffirmed in 
Sirte and subsequently confirmed during several other 
summits. This proposal, a fair and realistic solution, 
calls for granting the African continent two permanent 
seats with the right of veto and five other non-permanent 
seats. It seems to us that the Council, thus reformed, 
would better reflect the geopolitical realities of today’s 
world, and the historic injustice done to Africa would 
be repaired.

In conclusion, I would like recall that we are all 
gathered here at the United Nations for the sake of 
an ideal and because of a universal desire for peace, 
justice and freedom. Millions of people around the 
globe expect the United Nations to deliver peace, 
security, development and international solidarity. We 
have no right to disappoint them. As a community of 
nations, we have the duty and the means to succeed 
through collective awareness and the preservation of 
our common values. That is the price of guaranteeing 
future generations a sustainable development that would 
protect them from the scourge of war and deprivation.
